Exhibit 10.1
FORM OF
TREMONT MORTGAGE TRUST
Share Award Agreement
This Share Award Agreement (this “Agreement”) is made as of «DATE», 2020,
between «NAME» (the “Recipient”) and Tremont Mortgage Trust (the “Company”).
In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.    Grant of Shares. Subject to the terms and conditions hereinafter set forth
and the terms and conditions of the Tremont Mortgage Trust 2017 Equity
Compensation Plan, as it may be amended from time to time (the “Plan”), the
Company hereby grants to the Recipient, effective as of the date of this
Agreement, «NUMBER» of its common shares of beneficial interest, par value $0.01
per share (the “Common Shares”). The shares so granted are hereinafter referred
to as the “Shares,” which term shall also include any shares of the Company
issued to the Recipient by virtue of his or her ownership of the Shares, by
share dividend, share split or combination, recapitalization or otherwise.
2.    Vesting; Forfeiture of Shares.
(a)    Subject to Sections 2(b) and 2(c) hereof, the Shares shall vest one-fifth
of the total number of Shares as of the date hereof and as to a further
one-fifth of such total number of Shares on each anniversary of the date hereof
for the next four calendar years. Any Shares not vested as of any date are
herein referred to as “Unvested Shares.”
(b)    Subject to Section 2(c) hereof, at the option of the Company, in the
event the Recipient ceases to render significant services, whether as an
employee or otherwise, to (i) the Company, (ii) the entity which is the manager
or shared services provider to the Company or an entity controlled by, under
common control with or controlling such entity (collectively, the “Manager”), or
(iii) an affiliate of the Company (which shall be deemed for such purpose to
include any other entity to which the Manager is the manager or shared services
provider), all or any portion of the Unvested Shares shall be forfeited by the
Recipient on or after the date the Recipient ceases to render all such services,
as determined by the Company. The Company may exercise such option by delivering
or mailing to the Recipient (or his or her estate), at any time after the
Recipient has ceased to render such services, a written notice of exercise of
such option. Such notice shall specify the number of Unvested Shares to be
forfeited.
(c)    Notwithstanding anything in this Agreement to the contrary, immediately
upon the occurrence of an Acceleration Event (as defined below), all of the
Unvested Shares shall vest and any forfeiture or other rights of the Company
described in Section 2(b) shall lapse in their entirety, and such vesting and
lapse of forfeiture or other
{S2661943; 1}    

--------------------------------------------------------------------------------



Company rights shall also immediately apply to each other Common Share
previously granted to the Recipient which then remains subject to comparable
restrictions and rights. For purposes of this Section 2(c), an Acceleration
Event shall be deemed to occur immediately upon the occurrence of any of the
following events: a Change in Control, a Termination Event (as each such term is
defined in Exhibit A hereto) or the death of the Recipient.
3.    Legends. Vested and Unvested Shares granted under this Agreement may bear
or contain, as applicable, such legends and notations as may be required by the
Plan or the Company’s declaration of trust, any applicable supplement thereto or
bylaws, each as in effect from time to time, or as the Company may otherwise
determine appropriate.
Promptly following the request of the Recipient with respect to any Shares (or
any other Common Shares previously granted to the Recipient), the Company shall
take, at its sole cost and expense, all such actions as may be required to
permit the Recipient to sell such shares including, as applicable and without
limitation, providing to the Company’s transfer agent certificates of officers
of the Company, and opinions of counsel and/or filing an appropriate
registration statement, and taking all such other actions as may be required to
remove the legends set forth above with respect to transfer and vesting
restrictions from the certificates evidencing such shares and, if applicable,
from the share books and records of the Company. The Company shall reimburse the
Recipient, promptly upon the receipt of a request for payment, for all expenses
(including legal expenses) reasonably incurred by the Recipient in connection
with the enforcement of the Recipient’s rights under this paragraph.
4.    Tax Withholding. To the extent required by law, the Company or the Manager
shall withhold or cause to be withheld income and other taxes incurred by the
Recipient by reason of a grant of Shares, and the Recipient agrees that he or
she shall, upon the request of the Company or the Manager, pay to the Company or
to the Manager an amount sufficient to satisfy his or her tax withholding
obligations from time to time (including as Shares become vested).
5.    Miscellaneous.
(a)    Amendments. Neither this Agreement nor any provision hereof may be
changed or modified except by an agreement in writing executed by the Recipient
and the Company; provided, however, that any change or modification that does
not adversely affect the rights hereunder of the Recipient, as they may exist
immediately prior to the effective date of such change or modification, may be
adopted by the Company without an agreement in writing executed by the
Recipient, and the Company shall give the Recipient written notice of such
change or modification reasonably promptly following the adoption of such change
or modification.
(b)    Binding Effect of the Agreement. This Agreement shall inure to the
benefit of, and be binding upon , the Company, the Recipient and their
respective estates, heirs, executors, transferees, successors, assigns and legal
representatives.
{S2661943; 1}                    2

--------------------------------------------------------------------------------



(c)    Provisions Separable. In the event that any of the terms of this
Agreement shall be or become or is declared to be illegal or unenforceable by
any court or other authority of competent jurisdiction, such terms shall be null
and void and shall be deemed deleted from this Agreement, and all the remaining
terms of this Agreement shall remain in full force and effect.
(d)    Notices. Any notice in connection with this Agreement shall be deemed to
have been properly delivered if it is in writing and is delivered by hand or by
facsimile or sent by registered certified mail, postage prepaid, to the party
addressed as follows, unless another address has been substituted by notice so
given:
To the Recipient:    To the Recipient’s address as set forth on the signature
page hereof.
To the Company:    Tremont Mortgage Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, MA 02458
Attn: Secretary
(e)    Construction. The headings and subheadings of this Agreement have been
inserted for convenience only, and shall not affect the construction of the
provisions hereof. All references to sections of this Agreement shall be deemed
to refer as well to all subsections which form a part of such section.
(f)    Employment Agreement. This Agreement shall not be construed as an
agreement by the Company, the Manager or any affiliate of the Company or the
Manager to employ the Recipient, nor is the Company, the Manager or any
affiliate of the Company or the Manager obligated to continue employing the
Recipient by reason of this Agreement or the grant of the Shares to the
Recipient hereunder.
(g)    Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Maryland, without giving effect to the
principles of conflicts of law of such state.
(h)    Binding Arbitration. Any disputes regarding this Agreement, the granting
or vesting of any shares of the Company and/or any related matters shall be
settled by binding arbitration in accordance with any Mutual Agreement to
Resolve Disputes and Arbitrate Claims between the Recipient and the Manager. In
the absence of such an agreement, any such claims or disputes shall be resolved
through binding arbitration before one arbitrator conducted under the rules of
JAMS in Boston, Massachusetts.


{S2661943; 1}                    3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.


TREMONT MORTGAGE TRUST
By:                         
Name: G. Douglas Lanois
Title: Chief Financial Officer and Treasurer


                        
RECIPIENT:


                        
«NAME»
«ADDRESS»
«CITY», «ST» «ZIP»


{S2661943; 1}                    4

--------------------------------------------------------------------------------



Exhibit A


A “Change in Control” shall be deemed to have occurred if any of the events set
forth in any one of the following paragraphs shall have occurred:


(a)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of either the then
outstanding common shares of beneficial interest of the Company or the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in paragraph (c)(i) below;


(b)    the following individuals cease for any reason to constitute a majority
of the number of Trustees then serving: individuals who, on the date of the
Agreement, constitute the Board and any new Trustee (other than a Trustee whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of Trustees) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Trustees then in
office who either were Trustees on the date of the Agreement or whose
appointment, election or nomination for election was previously so approved or
recommended;


(c)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other entity, other than
(i) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
50% or more of the combined voting power of the Company’s then outstanding
securities; or


(d)    the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.


A “Termination Event” shall occur if Tremont Realty Advisors LLC (or any entity
controlled by, under common control with or controlling Tremont Realty Advisors
LLC) ceases to be the manager or shared services provider to the Company.
{S2661943; 1}                    5

--------------------------------------------------------------------------------





For purposes of the definitions set forth on this Exhibit A, the following
definitions shall apply, with capitalized terms used but not defined in this
Exhibit A having the meaning set forth in the Plan:


“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


“Agreement” shall mean the Share Award Agreement to which this Exhibit A is
attached.


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of shares of the Company.


“Trustee” is a member of the Board of Trustees of the Company.
{S2661943; 1}                    6